Name: Commission Regulation (EEC) No 1700/80 of 30 June 1980 laying down detailed rules for the application of quotas for the production of isoglucose during the period 1 July 1980 to 30 June 1981
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 166/90 Official Journal of the European Communities 1 . 7. 80 COMMISSION REGULATION (EEC) No 1700/80 of 30 June 1980 laying down detailed rules for the application of quotas for the production of isoglucose during the period 1 July 1980 to 30 June 1981 administering the system should be laid down, and provision should be made for appropriate supervisory measures ; Whereas Article 9 of Regulation (EEC) No 1111 /77 lays down that the quantity of isoglucose produced during the period concerned which exceeds the maximum quota of the undertaking or which has been produced by an undertaking which does not have a basic quota may not be disposed of on the internal Community market and must be exported as such to non-member countries without export refunds, and that an amount is to be charged on such quantity of isoglucose if it has not been exported as such during the said period ; whereas such an amount and the provisions relating to such production of isoglucose should be established by analogy with those applicable to sugar ; whereas, to that end, Article 5a of Commission Regulation (EEC) No 1470/77 of 30 June 1977 laying down special rules for the appli ­ cation of the system of import and export licences for isoglucose (5) shall apply to the production during the period 1 July 1980 to 30 June 1981 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Isoglucose, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1592/80 of 24 June 1980 on the application of the system of production quotas in the sugar and isoglu ­ cose sectors during the period 1 July 1980 to 30 June 1981 (1), Having regard to Council Regulation (EEC) No 1111 /77 of 17 May 1977 laying down common provi ­ sions for isoglucose (2), as last amended by Regulation (EEC) No 1293/79 (3), and in particular Articles 9 ( 10) and 10 thereof, Whereas Article 2 ( 1 ) of Regulation (EEC) No 1592/80 provides that Article 9 of Regulation (EEC) No 1111 /77 shall be applied to the period 1 July 1980 to 30 June 1981 , paragraph 2 of the former Article provides that the basic quota for each isoglucose producing undertaking for that period shall be the same as the one applied during the period 1 July 1979 to 30 June 1980 ; Whereas Article 9 of Regulation (EEC) No 1111 /77 provides for the application of a system of basic quotas and maximum quotas per undertaking for the production of isoglucose ; whereas Article 9 of that Regulation provides that for the quantity of isoglucose produced in excess of the basic quota and within the maximum quota the Member States are to charge the manufacturer thereof a production levy ; whereas this levy has been provisionally fixed at 5-34 ECU per 100 kilograms of dry matter by Commission Regulation (EEC) No 1699/80 of 30 June 1980 fixing the provi ­ sional amount of the production levy on isoglucose in respect of the period 1 July 1 980 to 30 June 1981 (4) ; whereas the quantities of isoglucose to which such levy applies will be produced only towards the end of the abovementioned period ; whereas it therefore seems proper, for the purpose of collecting the produc ­ tion levy, to provide that at the end of the period in question an advance payment equal to the provisional amount of the levy should be made pending the fixing of a definite amount ; Whereas time limits for providing production figures and forwarding the necessary information required for HAS ADOPTED THIS REGULATION : Article 1 The provisions of this Regulation and those of Article 5a of Regulation (EEC) No 1470/77 shall apply to production during the period 1 July 1980 to 30 June 1981 . Article 2 Manufacturers of the products specified in Article 1 of Regulation (EEC) No 1111 /77 shall , before the 15th day of each month, communicate to the competent agency in the Member State on whose territory produc ­ tion takes place particulars of the quantities, expressed as dry matter, actually produced during the preceding month . However, the quantities of isoglucose produced under inward processing arrangements shall not be taken( 1 ) OJ No L 160, 26. 6 . 1980 , p. 12.(2) OJ No L 134, 28 . 5 . 1977, p. 4. (3) OJ No L 162, 30 . 6 . 1979, p. 10 . (4) See page 88 of this Official Journal . (5) OJ No L 162, 1 . 7. 1977, p. 11 . 1 . 7 . 80 Official Journal of the European Communities No L 166/91 into account in calculating the quantities referred to in the preceding paragraph . Article 3 1 . The competent agency shall , on the basis of the particulars communicated pursuant to Article 2, and where necessary after verification , determine the quan ­ tities of isoglucose produced during the period referred to in Article 1 by each manufacturer. The provisional amount of the production levy referred to in Regulation (EEC) No 1699/80 shall be collected by the Member State in question as an advance payment in respect of quantities produced in excess of the basic quota and within the maximum quota. 2 . The advance payment in respect of the total quantity concerned shall be paid by the manufacturer not later than 31 August 1981 . 3 . Each Member State concerned shall , before 31 July 1981 , ascertain the quantities produced by each undertaking during the period referred to in Article 1 . It shall communicate these quantities to the Commis ­ sion before 15 August 1981 . Article 4 1 . The definite amount of the production levy shall be fixed at the same time as the amount of the produc ­ tion levy referred to in Article 27 of Regulation (EEC) No 3330/74 (*) applicable for the 1980/81 sugar year. Each Member State concerned shall establish in respect of each manufacturer, on the basis of the quan ­ tities ascertained as provided for in Article 3 (3), an account for the period referred to in Article 1 , having regard to the quantities produced in excess of the undertaking's basic quota and within the maximum quota and of the advance payment already made by the manufacturer. Each Member State concerned shall immediately notify the parties concerned of the result of that account. 2. The balance owing by the Member State or by the manufacturer shall be paid not later than 15 January 1982. 3 . The Member States shall , not later than 15 days before the dates referred to in Articles 3 (2) and 4 (2), establish the amount to be paid by each manufacturer. Article 5 The Member States concerned shall make the neces ­ sary arrangements with a view to ascertaining the quantities produced . Article 6 The isoglucose referred to in Article 9 (7) of Regula ­ tion (EEC) No 1111 /77 must be exported from the Member State on whose territory it has been produced. Manufacturers of such isoglucose must furnish proof that it has been exported as such without refund from the Member State on whose territory it has been produced. If no proof is furnished that such isoglucose has been exported from the Community before 1 September 1981 , it shall be considered to have been disposed of on the internal market. Article 7 1 . The proof referred to in Article 6 shall be submitted to the Member State on whose territory the isoglucose has been produced. 2. Such proof shall be furnished by the production of : (a) an export licence issued pursuant to Article 5a of Regulation (EEC) No 1470/77 to the manufactuer of isoglucose in question by the competent agency of the Member State referred to in paragraph 1 ; (b) the documents referred to in Article 17 of Regula ­ tion (EEC) No 193/75 required for the release of the security ; (c) a statement by the manufacturer to the effect that the isoglucose was produced by him. 3 . The proof referred to in Article 6 must be submitted before 1 October 1981 . In special cases, however, the competent agency of the Member State in question may allow a longer period . Article 8 1 . The Member State concerned shall impose on quantities of isoglucose which, within the meaning of Article 6, have been disposed of on the internal market, a charge per 100 kilograms of dry matter equal to the sum of : (a) the highest variable component referred to in Article 3 ( 1 ) of Regulation (EEC) No 1111 /77 which is applied during the period 1 July 1980 to 30 June 1981 ; and (b) 1-209 ECU. 2. The Member State concerned shall , not later than 1 November 1981 , notify the manufacturers of isoglucose who are subject to the obligation to pay the charge referred to in paragraph 1 of the total amount to be paid . Such total amount shall be paid by the manufacturers in question before 15 November 1981 . 3 . However, where the competent agency has, pursuant to Article 7 (3), extended the time limit for furnishing the proof, the dates referred to in para ­ graph 2 shall be replaced by the dates determined by the competent agency on the basis of the extension allowed . Article 9 (!) OJ No L 359, 31 . 12. 1974, p. 18 . This Regulation shall enter into force on 1 July 1980 . No L 166/92 Official Journal of the European Communities 1 . 7 . 80 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 June 1980 . For the Commission Finn GUNDELACH Vice-President